DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 2016/0049622 A1) in view of Liu et al (CN 107828979 A). Hereinafter referred to as Hashimoto and Liu, respectively.
Regarding claims 1 and 7, Hashimoto discloses a method for manufacturing a pouch film (“method for producing a battery packaging material” [0148]), the method comprising:
applying an adhesive on one surface of a first polymer (“resin composition to be used for formation of the adhesive layer 2 is applied onto the base material layer 1” [0149]);
after the applying of the adhesive, forming a gas barrier layer (“the barrier layer 3, the surface of which is subjected to a chemical conversion treatment as necessary … is then laminated, and the adhesive layer 2 is cured” [0149]) by: (i) first depositing metal particles on the adhesive (“Specific examples of the material of the barrier layer 3 include … films on which an inorganic compound such as silicon oxide or alumina is vapor-deposited” [0098]), the gas barrier layer having a thickness of 0.01 µm to 15 µm (“10 to 200 µm” [0099]); and
after the forming of the gas barrier layer, laminating a second polymer layer on one surface of the gas barrier layer (“sealant layer 4 is then laminated on the barrier layer 3” [0151]).
Hashimoto does not disclose forming a gas barrier layer by (ii) sintering the metal particles by simultaneously applying heat and a pressure to the deposited metal particles, the heat having a temperature of 50 ºC to 150 ºC, and wherein, during the forming of the gas barrier layer, the pressure that is applied to the deposited metal particles is 50 MPa to 1000 MPa.
However, Liu discloses a gas barrier layer (“metal matrix composite” p. 2 that is disclosed to have good “corrosion resistance”) formed by depositing metal particles (“metal powder are ball-milled and mixed” p. 2), and teaches forming a gas barrier layer by (ii) sintering the metal particles by simultaneously applying heat and a pressure to the deposited metal particles (“formed by high pressure, and then sintered at low pressure to obtain a composite material” p. 2), the heat having a temperature of 50 ºC to 150 ºC (“the sintering temperature is 50-300°C lower than the melting point of the metal powder” p. 3), and wherein, during the forming of the gas barrier layer, the pressure that is applied to the deposited metal particles is 50 MPa to 1000 MPa (“pressure of 200-800 MPa” p. 3). Liu further teaches that forming the gas barrier layer this way with the specified temperature and pressure ranges results in good interface bonding (p. 3).
Therefore, it would have been obvious for a person of ordinary skill in the art to add the step of (ii) sintering the metal particles by simultaneously applying heat and a pressure to the deposited metal particles, the heat having a temperature of 50 ºC to 150 ºC, and wherein, during the forming of the gas barrier layer, the pressure that is applied to the deposited metal particles is 50 MPa to 1000 MPa in the forming of the gas barrier layer of the method of manufacturing the pouch film of Hashimoto in view of Liu in order to achieve a gas barrier layer with good interface bonding with a reasonable expectation of success.
Regarding claim 2, modified Hashimoto discloses all the limitations of the method as set forth in claim 1 above, and wherein the first polymer layer is a surface protection layer that is an outermost layer of the pouch film (Hashimoto “a layer that forms the outermost layer” [0043]), and
the second polymer layer is a sealant layer that is an innermost layer of the pouch film (Hashimoto “sealant layer 4 corresponds to the innermost layer, and during construction of a battery, the sealant layers are heat-welded to each other to hermetically seal the battery element.” [0110]).
Regarding claim 3, modified Hashimoto discloses all the limitations for the method as set forth in claim 1 above, and wherein the first polymer layer is a sealant layer that is an innermost layer of the pouch film (Hashimoto [0151] where a second adhesive layer 5 can be provided “between the barrier layer 3 and the sealant layer 4”, and MPEP 2144.04(IV)(C) discloses that “reversing the order of the prior art process steps” is rendered prima facie obvious where in the instant invention, the sealant layer is disposed before an adhesive layer, and the adhesive layer is disposed before a gas barrier layer),
the second polymer layer is a surface protection layer that is an outermost layer of the pouch film (in the reverse order as cited for the limitation above from MPEP 2144.04(IV)(C), the base material layer 1 of Hashimoto is disposed after the gas barrier layer).
Regarding claim 4, modified Hashimoto discloses all the limitations for the method as set forth in claim 1 above, and wherein the metal particles comprise aluminum (Hashimoto “alumina” [0098]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2016/0049622 A1) in view of Liu (CN 107828979 A) as applied to claim 1 above, and further in view of Choo (US 2016/0199786 A1). Hereinafter referred to as Choo.
Regarding claim 5, modified Hashimoto discloses all the limitations for the method as set forth in claim 1 above, but does not disclose wherein each of the metal particles has a diameter of 0.01 µm to 15 µm.
However, Choo discloses a gas barrier layer (“separation membrane” [0009] where “oxidation occurs to allow for permeation of water” [0041]) formed by depositing metal particles (“a predetermined amount of particles, metal powders, is injected into the mold” [0013]). Choo teaches wherein each of the metal particles has a diameter of 0.01 µm to 15 µm (“particle size of 10 μm to 200 μm” [0013]), and that the metal particle diameter is adjusted to control the pore size and porosity of the gas barrier layer ([0016]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the forming of the gas barrier layer of the method for manufacturing a pouch film of modified Hashimoto in view of Choo wherein each of the metal particles has a diameter of 0.01 µm to 15 µm, in order to achieve a desired pore size and porosity of the gas barrier layer.

Response to Arguments
Applicant’s arguments with respect to claim 1  has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLENE BERMUDEZ/Examiner, Art Unit 1721       

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721